                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

  UNITED STATES OF AMERICA                       )
                                                 )
  v.                                             )   Case No: 1:20-CR-11-CLC-SKL
                                                 )
  MELINDA GOINS                                  )

                                           ORDER

         United States Magistrate Judge Susan K. Lee filed a report and recommendation

   recommending the Court: (1) grant Defendant’s motion to withdraw her not guilty plea to Count

   One and Count Ten of the twenty-one-count Superseding Indictment; (2) accept Defendant’s

   plea of guilty to Count One and Count Ten of the twenty-one-count Superseding Indictment; (3)

   adjudicate Defendant guilty of the charges set forth in Count One and Count Ten of the

   twenty-one-count Superseding Indictment; (4) defer a decision on whether to accept the Plea

   Agreement until sentencing; and (5) order Defendant remain in custody until sentencing in this

   matter. (Doc. 248.)

         Neither party filed a timely objection to the report and recommendation. After reviewing

   the record, the Court agrees with Magistrate Judge Lee’s report and recommendation.

   Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

   recommendation (Doc. 248) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

         (1) Defendant’s motion to withdraw her not guilty plea to Count One and Count Ten of

            the twenty-one-count Superseding Indictment is GRANTED;

         (2) Defendant’s plea of guilty to Count One and Count Ten of the twenty-one-count

            Superseding Indictment is ACCEPTED;

         (3) Defendant is hereby ADJUDGED guilty of the charges set forth in Count One and




Case 1:20-cr-00011-CLC-SKL Document 271 Filed 11/02/20 Page 1 of 2 PageID #: 1274
           Count Ten of the twenty-one-count Superseding Indictment;

        (4) A decision on whether to accept the plea agreement is DEFERRED until sentencing;

           and

        (5) Defendant SHALL REMAIN in custody until sentencing in this matter which is

           scheduled to take place on March 17, 2021 at 2:00 p.m. before the undersigned.


        SO ORDERED.

        ENTER:

                                                   /s/
                                                   CURTIS L. COLLIER
                                                   UNITED STATES DISTRICT JUDGE




                                       2
Case 1:20-cr-00011-CLC-SKL Document 271 Filed 11/02/20 Page 2 of 2 PageID #: 1275
